DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 14-15 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Thompson et al. (WO2008029108 A1). 
With respect to independent claim 1, Thompson discloses in Figs. 3, 4 and 8:  
A load control device for controlling power delivered from an AC power source (Fig. 3: 120/240V) to an electrical load (Fig. 3: 3), the load control device comprising: 
a rectifier circuit (Fig. 4: BR1) configured to receive a phase-control voltage (Fig. 3: output of dimmer switch 1); 
a load control circuit adapted to be coupled to the electrical load and configured to control the power delivered to the electrical load ( Fig. 3, details in Fig. 4, See the Abstract page 2-3); 
a control circuit coupled to the load control circuit and configured to control the load control circuit for controlling an amount of power delivered to the electrical load in response to a conduction period of the phase-control voltage (dimmer circuit 1 controls the device with the phase-control voltage Fig. 3, See the Abstract and page 12, lines 9-12, page 14, lines 12-17); and
 a controllable-load circuit (2: Fig. 3, details in Fig. 4) configured to conduct a controllable-load current (Fig. 8: 202) from the AC power source through the rectifier circuit, the controllable-load circuit configured to maintain a magnitude of the controllable-load current constant for at least a portion of each half-cycle of the AC power source (Fig. 6-9, markup Fig. 8 where current is constant).; 
wherein the control circuit is further configured to cause the controllable-load circuit to decrease the magnitude of the controllable- load current from an initial magnitude in a first half-cycle to a decreased magnitude in a second subsequent half-cycle, such that the conduction period of the phase-control voltage is the same when the controllable-load current has the initial magnitude in the first half-cycle and the decreased magnitude in the second half-cycle (See the Examiner's Markup of Fig. 8. The conduction period of the phase control voltage is the same in the first half-cycle and the second half-cycle since the waveforms are identical).

    PNG
    media_image1.png
    624
    1004
    media_image1.png
    Greyscale


With respect to independent claim 14, Thompson discloses in Figs. 3, 4 and 8:  
A circuit for controlling power delivered from an AC power source to an electrical load, the circuit comprising: 
a rectifier circuit (Fig. 4: BR1) configured to receive a phase-control voltage (Fig. 3: output of dimmer switch 1); 
a controllable-load circuit (2: Fig. 3, details in Fig. 4) configured to conduct a controllable-load current (Fig. 8: 202) from the AC power source through the rectifier circuit, the controllable-load circuit configured to maintain a magnitude of the controllable-load current constant for at least a portion of each half-cycle of the AC power source (Fig. 6-9, markup Fig. 8 where current is constant); and 
a control circuit configured to adjust, from one half-cycle to the next, (2: Fig. 3, details in Fig. 4 See the Abstract and page 12, lines 9-12, page 14, lines 12-17);  the magnitude at which the controllable-load current (Fig. 8:202) is held constant during the at least portion of each half-cycle of the AC power source(Fig. 8 current constant at different portions); 
wherein the control circuit is further configured to monitor a conduction period of the phase-control voltage (See abstract page 12 lines 9-12 and page 14 lines 12-17)  and cause the controllable-load circuit to decrease the magnitude of the controllable-load current from an initial magnitude in a first half-cycle to a decreased magnitude in a second subsequent half-cycle, such that the conduction period of the phase- control voltage is the same when the controllable-load current has the initial magnitude in the first half-cycle and the decreased magnitude in the second subsequent half-cycle (See the Examiner's Markup of Fig. 8. The conduction period of the phase control voltage is the same in the first half-cycle and the second half-cycle since the waveforms are identical).
With respect to independent claim 20, Thompson discloses in Figs. 3, 4 and 8:  
A circuit for controlling power delivered from an AC power source to an electrical load, the circuit comprising: 
a rectifier circuit (Fig. 4: BR1) configured to receive a phase-control voltage (Fig. 3: output of dimmer switch 1); 
a controllable-load circuit (2: Fig. 3, details in Fig. 4) configured to conduct a controllable-load current (Fig. 8: 202) from the AC power source through the rectifier circuit, the controllable-load circuit configured to maintain a magnitude of the controllable-load current constant for at least a portion of each half-cycle of the AC power source (Fig. 6-9, markup Fig. 8 where current is constant); and 
a control circuit configured to adjust, from one half-cycle to the next, (2: Fig. 3, details in Fig. 4 See the Abstract and page 12, lines 9-12, page 14, lines 12-17);  the magnitude at which the controllable-load current (Fig. 8:202) is held constant during the at least portion of each half-cycle of the AC power source(Fig. 8 current constant at different portions); 
wherein the control circuit is further configured to cause the controllable-load circuit to decrease the magnitude of the controllable-load current from an initial magnitude in a first half-cycle to a decreased magnitude in a second subsequent half-cycle (Examiner's Markup of Fig. 8 ), such that the conduction period of the phase-control voltage is the same when the controllable-load current has the initial magnitude in the first half-cycle and the decreased magnitude in the second subsequent half-cycle (See the Examiner's Markup of Fig. 8. The conduction period of the phase control voltage is the same in the first half-cycle and the second half-cycle since the waveforms are identical).
Regarding claim 2, Thompson discloses the load control device of claim 1, wherein the control circuit is further configured to monitor the conduction period of the phase-control voltage and to control the controllable-load circuit in response to the conduction period of the phase-control voltage (See abstract page 12 lines 9-12 and page 14 lines 12-17).
Regarding claim 3, Thompson discloses the load control device of claim 2, wherein the decreased magnitude is less than the initial magnitude and greater than approximately zero amps (Fig. 8).
Regarding claim 15, Thompson discloses the load control device of claim 14, wherein the decreased magnitude is less than the initial magnitude and greater than approximately zero amps (Fig. 8).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 10-11 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thomas et al. (WO2008029108 A1). 
Regarding claim 10, Thompson discloses the device of claim 1, wherein adjusting the magnitude at which the controllable-load current is maintained constant further comprises decreasing the magnitude at which the controllable-load current is maintained constant (fig. 8-9) to a minimum magnitude(claim 20), 
Thompson does not specify the method further comprising: ceasing subsequent adjustment of the magnitude at which the controllable-load current is maintained constant after the magnitude at which the controllable-load current is maintained constant becomes equal to the minimum magnitude.
Because Thompson discloses decreasing the current, it would have been obvious to one of ordinary skill in the art at the time of the invention to further decrease the magnitude if necessary to find the optimal range. 
Regarding claim 11, Thompson discloses the device of claim 10, wherein the minimum magnitude is approximately zero amps (Fig. 8).
Regarding claim 24, Thompson discloses the circuit of claim 20, except wherein the control circuit is further configured to 
decreasing the magnitude of the controllable-load current to a minimum magnitude; and cease subsequent adjustment of the magnitude of the controllable-load current after the magnitude at which the controllable-load current becomes equal to the minimum magnitude.
However, Thompson teaches decreasing the magnitude at which the controllable-load current is maintained constant by the predetermined amount (fig. 8-9) until the magnitude at which the controllable-load current is maintained constant is equal to a minimum magnitude (claim 20).
Because Thompson discloses decreasing the current, it would have been obvious to one of ordinary skill in the art at the time of the invention to further decrease the magnitude if necessary to find the optimal range. 
Claims 13-14 and 24-25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thompson as applied to claim 1 and 20 above, and further in view of Taylor et al. (US 5,209,560).
Regarding claim 12 and 25, Thompson discloses the device and circuit of claim 1 and 20, except further comprising: a communication circuit configured to communicate message and wherein the control circuit is further configured to:communicate a start-adjustment message via the communication circuit before decreasing the magnitude of the controllable-load current; and communicate a stop-adjustment message via the communication circuit after decreasing the magnitude of the controllable-load current.
Taylor discloses a communication circuit transmitting a start-adjustment message and transmitting a stop-adjustment message (messages to lamp and also dimmers and acknowledgement of transmission is sent col. 14 lines 41-col. 15 line 6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a communication circuit  of Taylor to the system of Thompson to make sure messages where delivered (Taylor: col. 15 line 1-6).
Regarding claim 13 and 26, Thompson discloses the device and circuit of claim 1 and 20, except further comprising a communication circuit configured to communicate messages; and wherein the control circuit is further configured to: maintain the magnitude of the controllable-load current at the initial magnitude in response to receiving a start-adjustment message from a device via the communication circuit; and decrease the magnitude of the controllable-load current from the initial magnitude to the decreased magnitude after receiving a stop-adjustment message from the device.
Taylor discloses a communication circuit transmitting a start-adjustment message and transmitting a stop-adjustment message (messages to lamp and also dimmers and acknowledgement of transmission is sent col. 14 lines 41-col. 15 line 6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a communication circuit of Taylor to the system of Thompson to make sure messages where delivered (Taylor: col. 15 line 1-6).
Allowable Subject Matter
Claims 4-9, 16-19, and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498. The examiner can normally be reached Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY X YANG/Examiner, Art Unit 2844     

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844